Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 1 of 10 PageID #: 4826




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                     Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                         JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

     Defendants

     and

 HTC CORP., and HTC AMERICA, INC.,

     Intervenors.




      DEFENDANTS’ AND INTERVENORS’ RESPONSE IN OPPOSITION TO
  PLAINTIFF’S MOTION TO STRIKE OR, ALTERNATIVELY, TO DENY AS MOOT
   DEFENDANTS’ AND INTERVENORS’ MOTION FOR SUMMARY JUDGMENT
            UNDER THE KESSLER DOCTRINE AND RES JUDICATA
Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 2 of 10 PageID #: 4827




       Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

Inc., and Cellco Partnership d/b/a Verizon Wireless (collectively, “Defendants”) and Intervenors

HTC Corp. and HTC America, Inc. (together, “Intervenors”), file this Response in Opposition to

Plaintiff Joe Andrew Salazar’s Motion to Strike or, Alternatively, to Deny as Moot Defendants’

and Intervenors’ Motion for Summary Judgment Under the Kessler Doctrine and Res Judicata

(Dkt. 152, the “Motion”).

 I.     INTRODUCTION

       Salazar begins his Motion by arguing that Defendants and Intervenors are supposedly

 seeking a “fourth bite at the preclusion apple” with their Motion for Summary Judgment (Dkt.

 146). Mot. at 1. The irony of that statement is self-evident. Nonetheless, the Motion should be

 denied because each alleged independent ground for striking the Motion is incorrect on the facts

 and the law. Defendants and Intervenors respectfully submit that the Court should deny Salazar’s

 Motion.

II.    LEGAL STANDARDS

       The Legal Standards section of Salazar’s Motion is notable for its brevity. See Mot. at 4.

 Defendants and Intervenors do not dispute the uncontroversial statements of law in that section,

 as there is no dispute that “District courts have ‘broad discretion’ to manage their dockets,”

 including to stay proceedings and strike voluminous filings that exceed page limits. See id.; see

 also Rodgers v. Louisiana Board of Nursing, 665 Fed. Appx. 326, 328 (5th Cir. 2016), cert. den.,

 137 S. Ct. 2162 (U.S. 2017) (“Federal judges have the inherent power to manage their own

 proceedings and control the conduct of those who appear before them.”). But three other

 standards governing Salazar’s Motion must be recognized. See, e.g., United States v. Scroggins,

 599 F.3d 433, 446-47 (5th Cir. 2010) (“It is not enough to merely mention or allude to a legal

 theory. . . . [A]mong other requirements to properly raise an argument, a party must ordinarily

                                                1
Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 3 of 10 PageID #: 4828




 identify the relevant legal standards and ‘any relevant Fifth Circuit cases.’”) (internal citations

 omitted)).

        First, courts in the Fifth Circuit may take judicial notice of documents referenced in or

 attached as exhibits to motions to dismiss when those documents are public records, under Federal

 Rule of Evidence 201(b). See, e.g., Spann v. Frisco Indep. Sch. Dist., No. 4:19-CV-00603-SDJ-

 CAN, 2020 U.S. Dist. LEXIS 79694, at *7-8 (E.D. Tex. Apr. 14, 2020) (Nowak, J.) (holding that

 “[s]uch notice . . . does not convert Defendant’s 12(b)(6) motion into a motion for summary

 judgment.”). Such public records include court records. See Meyers v. Textron, Inc., 540 Fed.

 App’x 408, at 410 (5th Cir. 2013) (“When all relevant facts are shown by the court's own records,

 of which the court takes notice, the defense of res judicata may be upheld on a Rule 12(b)(6)

 motion without requiring an answer.”) (internal citation and quotation marks omitted); Hall v.

 Hodgkins, 305 F. App'x 224, 227 (5th Cir. 2008) (“it is clearly proper in deciding a 12(b)(6)

 motion to take judicial notice of matters of public record.”).

        Second, an argument not timely raised is waived. See, e.g., Wantou v. Wal-Mart Stores

 Tex., No. 5:17-CV-00018-RWS-CMC, 2020 U.S. Dist. LEXIS 147595, at *47 (E.D. Tex. Mar.

 12, 2020) (Schroeder, J.) (“It is black-letter law that arguments raised for the first time in a reply

 brief are waived as a matter of litigation fairness and procedure.”) (collecting cases); Hammers v.

 Mayea-Chang, No. 2:19-CV-00181-JRG, 2019 U.S. Dist. LEXIS 213039, at *21 n.10 (E.D. Tex.

 Dec. 10, 2019) (finding argument was waived, as “[p]roviding a new justification for a previously-

 articulated argument is unfair . . . Defendants could have also added the . . . argument to their

 initial brief, and made the tactical choice not to do so.”) (Gilstrap, C.J.) (internal quotation marks

 and citation omitted); Local Rule CV-7(d) (“[The response] shall contain a concise statement of

 the reasons in opposition to the motion and a citation of authorities upon which the party relies.




                                                  2
Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 4 of 10 PageID #: 4829




 A party’s failure to oppose a motion in the manner prescribed herein creates a presumption that

 the party does not controvert the facts set out by movant and has no evidence to offer in opposition

 to the motion.”).

        Third, these litigants are bound by the deadlines set in the Court’s Docket Control Order.

 See Fed. R. Civ. P. 16(f)(c) (allowing for sanctions where a party or its attorney “fails to obey a

 scheduling or other pretrial order”). The Court is not beholden to address motions in the order in

 which they were filed. See, e.g., Royal Neighbors of Am. v. Kids Kampus Creative Learning Ctr.

 LLC, No. 3:18-cv-02001-L (BT), 2019 U.S. Dist. LEXIS 153154, at *8 (N.D. Tex. Aug. 21, 2019)

 (considering a motion for summary judgment first because it would “simplify the case,” even

 though a motion to dismiss was already fully briefed and pending).

 II.    ARGUMENT & AUTHORITIES

        a. Defendants’ Motion to Dismiss Did Not Include Matters Outside the Pleadings.

        The majority of Salazar’s Motion focuses on Defendants’ Motion to Dismiss (Dkt. 27),

 incorrectly arguing that it should be converted to a “motion for summary judgment as a matter of

 law” because it allegedly “presented matters outside the pleadings.” Mot. at 4-5. Under relevant

 Fifth Circuit law, however, the documents referenced in Defendants’ Motion to Dismiss are

 properly considered because they are all public records and the Court may therefore take judicial

 notice of them. See Textron, Inc., 540 Fed. Appx. at 410; Frisco Indep. Sch. Dist., 2020 U.S.

 Dist. LEXIS 79694, at *7-8.1



 1
   Salazar’s cited authorities do not save his argument. Limon v. Berryco Barge Lines, L.L.C., No.
 G-07-0274, 2010 U.S. Dist. LEXIS 134799 (S.D. Tex. Dec. 21, 2010), is simply out of date. Since
 then, the Fifth Circuit has clearly held that the Court may take notice of its own records in order
 to decide a Rule 12(b)(6) motion on res judicata. See Textron, Inc., 540 Fed. Appx. at 410. And
 the court’s decision in Paselk v. Bayview Loan Servicing, LLC, 2016 U.S. Dist. LEXIS 157173
 (E.D. Tex. Aug. 23, 2016) (Love, J.) dismissed the plaintiff’s complaint under res judicata, even
 after converting the motion to dismiss into one for summary judgment. If the Court is inclined to

                                                 3
Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 5 of 10 PageID #: 4830




        All of the documents Salazar claims are “outside the pleadings” are, in fact, public records,

 because they are all on the Court’s docket in Salazar v. HTC Corp., No. 2:16-cv-1096 (“Salazar

 I”). Salazar’s Motion confirms this fact: it only cites to docket entries in the corresponding

 section of the brief. See Mot. at 5 (citing Dkt. Nos. 27, 57, 40, and 63). These are all indisputably

 public records, and the Court may take judicial notice of them without converting the Motion to

 Dismiss into one for summary judgment, as Defendants themselves noted in the Motion to

 Dismiss when they requested that the Court take judicial notice of its own file. See Dkt. 27, Mot.

 to Dismiss, at 3 n.1 (“Defendants request that the Court take judicial notice of its own file in

 Salazar I—Salazar v. HTC Corp., No. 2-16-cv-1096 (E.D. Tex.). See also Meyers v. Textron,

 Inc., 540 Fed. Appx. 408, at 410 (5th Cir. 2013) (court may take official notice of court records

 to consider motion to dismiss).”). Moreover, the Motion to Dismiss references documents that

 are Salazar’s own exhibits, i.e., he introduced them at the trial. See Dkt. 27 at 3 (citing PX020

 (distribution agreement between HTC Corp. and HTC America), PX018a, PX018b, PX019, and

 PX020 (HTC Corp.’s agreements with AT&T Mobility, T-Mobile, and Verizon Wireless). The

 Court may take judicial notice of its entire Salazar I docket and file without converting the

 Motion to Dismiss to a motion for summary judgment, and the pending Motion for Summary

 Judgment should therefore not be stricken or denied as moot.

        b. Salazar Has Waived Any Argument That The Motion To Dismiss Should Be
           Converted Into A Motion For Summary Judgment By Failing to Raise That In
           His Motion To Dismiss Briefing.

        If Salazar wanted to argue that the Motion to Dismiss should be converted into a Motion

 for Summary Judgment, his time to do so was in briefing the Motion to Dismiss, which was filed



 do the same here, Defendants and Intervenors will not protest that the Court dismissed the
 Complaint as a result of the motion for summary judgment, rather than the motion to dismiss. In
 any event, the case should be dismissed as precluded.

                                                  4
Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 6 of 10 PageID #: 4831




 over a year ago on October 1, 2019. His delay in making the argument is more egregious than

 when a party raises a new argument in a reply brief—Salazar waited over a year, and then he

 raised the argument on an entirely separate motion, seeking to apply the argument to the closed

 briefing on the Motion to Dismiss. See, e.g., Wantou, 2020 U.S. Dist. LEXIS 147595, at *47 (“It

 is black-letter law that arguments raised for the first time in a reply brief are waived as a matter

 of litigation fairness and procedure.”); Mayea-Chang, 2019 U.S. Dist. LEXIS 213039, at *21

 n.10 (“[p]roviding a new justification for a previously-articulated argument is unfair . . .

 Defendants could have also added the . . . argument to their initial brief, and made the tactical

 choice not to do so.”); Local Rule CV-7(d) (“[The response] shall contain a concise statement of

 the reasons in opposition to the motion and a citation of authorities upon which the party relies.

 A party’s failure to oppose a motion in the manner prescribed herein creates a presumption that

 the party does not controvert the facts set out by movant and has no evidence to offer in opposition

 to the motion.”). Salazar has thus waived the argument by failing to raise it in a timely manner

 in his briefing on the Motion to Dismiss, and the instant motion should be denied on this basis.

        c. Defendants’ and Intervenors’ Motion for Summary Judgment Should Not Be
           Denied As Moot Because It Was Filed Pursuant To The Deadline In The Docket
           Control Order.

        Salazar argues that the Motion for Summary Judgment should be denied as moot because

 he finds it duplicative of Defendants’ Motion to Dismiss. See Mot. at 6. In making that argument,

 Salazar fails to recognize the effect of the Court’s Third Amended Docket Control Order (Dkt.

 125), which set a deadline of November 3, 2020, for the parties to file summary judgment

 motions.2 Id. at 3. Defendants and Intervenors properly filed the Motion for Summary Judgment



 2
  In a bare attempt to control the Court’s docket, Salazar has chosen not to respond to the Motion
 for Summary Judgment by the deadline set in the Docket Control Order. On November 17, 2020,
 he filed an opposed motion for an open-ended extension of time to respond to the Motion For

                                                  5
Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 7 of 10 PageID #: 4832




 on November 3, 2020. The Court may address the Motion to Dismiss and the Motion for

 Summary Judgment in the order that it sees fit. See, e.g., Kids Kampus Creative Learning Ctr.

 LLC, 2019 U.S. Dist. LEXIS 153154, at *9. Further proof that the Motion for Summary

 Judgment is not duplicative of the Motion to Dismiss is the fundamental law that a motion to

 dismiss is evaluated under a different legal standard than a motion for summary judgment.

 Compare Fed. R. Civ. P. 12(b)(6) with Fed. R. Civ. P. 56. The Court may find sufficient grounds

 to grant one motion, but not the other. See id. Salazar’s Motion should therefore be denied

 because the Motion for Summary Judgment is not duplicative of the Motion to Dismiss.

        d. Defendants’ and Intervenors’ Motion for Summary Judgment Does Not Violate
           Local Rule 7(a)(1) and (f), Nor the Parties’ Stipulation Because it is a Separate
           Motion from the Motion To Dismiss.

       Salazar argues that because the Motion for Summary Judgment “relitigates the same

 arguments made in the Motion to Dismiss,” it constitutes a circumvention of the page limit on

 reply briefing set by Local Rule 7(a)(1), and the limit on briefing set by Local Rule 7(f). See

 Mot. at 6-8. That argument is nonsense. The Court’s deadline for filing dispositive motions in

 this case was November 3, 2020, which is when the Motion for Summary Judgment was timely

 filed. Dkt. 125 at 3. The distinction between the Motion for Summary Judgment and the Motion

 to Dismiss is that the Motion for Summary Judgment was appropriately filed after the close of

 both fact discovery (Sept. 22, 2020) and expert discovery (Nov. 2, 2020). Id. And as noted

 above, it is evaluated under a different legal standard than the Motion to Dismiss. Defendants




 Summary Judgment, seeking an indefinite amount of time to respond “until the Court has an
 opportunity to rule on [his] Motion to Strike,” plus an additional seven days after that. Dkt. 155
 at 1. As discussed above, Defendants and Intervenors understand that the Court will manage its
 docket as it sees fit, and therefore submit that Salazar’s requested extension is unnecessary and
 should not be granted, for two reasons: first because it will unnecessarily delay the resolution of
 the pending dispositive motions, and second because Salazar’s Motion to Strike is not meritorious.

                                                 6
Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 8 of 10 PageID #: 4833




 and Intervenors had the benefit of discovery in narrowing the issues for summary judgment,

 namely confirming once and for all that Salazar’s entire case is premised on exactly the same set

 of facts, parties/privies, and the exact same smartphones, as those that were litigated in Salazar

 I. See Dkt. 146 at 6-7 (“here Salazar is not just accusing the same models of HTC Smartphones

 as in Salazar I, but the very same phones: every one of the 3.85 million phone sales for which

 Salazar seeks money here was accused (and the subject of his failed claim) in Salazar I.”)

 (emphasis in original). Salazar cites no authority for his bold assertion that the Motion for

 Summary Judgment is somehow improper on this basis. See Mot. at 6-8. For the same reasons,

 the Motion for Summary Judgment does not violate the parties’ stipulation because it is not

 “additional briefing related to the carrier defendants’ pending motions to dismiss and transfer.”

 See Dkt. 61. The Motion for Summary Judgment is a new dispositive motion—based on an

 entirely different legal standard and record than the Motion to Dismiss—that was timely filed

 according to the Court’s Docket Control Order. See Dkt. 125. Salazar’s Motion should therefore

 be denied.

 III.    CONCLUSION

        Defendants and Intervenors respectfully request that the Court deny Salazar’s Motion in

its entirety.

        Dated: November 19, 2020             Respectfully submitted,



                                              By: /s/ Fred I. Williams
                                              Fred I. Williams
                                              Texas State Bar No. 00794855
                                              fwilliams@wsltrial.com
                                              WILLIAMS SIMONS & LANDIS PLLC
                                              327 Congress Ave., Suite 490
                                              Austin, TX 78701
                                              Tel: 512-543-1376



                                                 7
Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 9 of 10 PageID #: 4834




                                    Todd E. Landis
                                    Texas Bar No. 24030226
                                    tlandis@wsltrial.com
                                    WILLIAMS SIMONS & LANDIS PLLC
                                    2633 McKinney Ave., Suite 130 #366
                                    Dallas, TX 75204
                                    Tel: 512.543.1357

                                    John Wittenzellner
                                    Pennsylvania Bar No. 308996
                                    johnw@wsltrial.com
                                    WILLIAMS SIMONS & LANDIS PLLC
                                    1735 Market Sreet, Suite A #453
                                    Philadelphia, PA 19103
                                    Tel: 512-543-1373

                                    Harry Lee Gillam, Jr.
                                    State Bar No. 07921800
                                    gil@gillamsmithlaw.com
                                    GILLAM & SMITH, LLP
                                    303 South Washington Avenue
                                    Marshall, Texas 75670
                                    Tel: 903.934.8450
                                    Fax: 903.934.9257

                                    Attorneys for Defendants and Intervenors




                                       8
Case 2:20-cv-00004-JRG Document 162 Filed 11/19/20 Page 10 of 10 PageID #: 4835




                                 CERTIFICATE OF SERVICE

         I hereby certify that all counsel of record who are deemed to have consented to electronic
 service are being served on November 19, 2020, with a copy of this document via the Court’s
 CM/ECF system per Local Rule CV-5(a)(3).

                                                 /s/ Fred I. Williams
